Citation Nr: 0405048	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968, from October 1969 to October 1971, and from 
November 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.  A Board hearing was held at the RO in September 
2003.


REMAND

The veteran and his representative contend that service 
connection is warranted for dizziness.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), eliminate the well-grounded requirement and modify 
VA's duties to notify and assist claimants.  38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159(a)-(c) 
(2002).

Thereby, VA must ensure compliance with the notice and duty 
to assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the VCAA.  VA in this 
regard is required to notify the claimant and the claimant's 
representative, if any, of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Moreover, required development action 
may include requesting information as described in 38 
U.S.C.A. § 5106.

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).

A determination has been made that additional development is 
necessary in the current appeal.  The veteran is seeking 
service connection for dizziness and the RO has denied this 
claim on the basis that there was no evidence that a 
diagnosed disorder manifested by dizziness either incurred in 
or was aggravated by service.

Service medical records show that the veteran was seen in 
June 1976 for complaints of nausea and dizziness.  At that 
time, the impression was mild gastritis.  

VA and Private medical records show that the veteran has been 
seen a number of times with complaints of dizziness.  In May 
1981 he was seen by VA for complaints including headaches and 
dizziness.  He reported that he had had symptoms for several 
years.  At that time the assessment was headaches.  Private 
treatment records show that the veteran was seen several 
times in 1999 for complaints of dizziness.  When seen in 
March 1999 for near syncopy while at work, the relevant 
assessment was near syncopy.  In July 1999 the veteran 
reported having some mild dizziness as an adverse effect of a 
dose of Persantine.  Later in July 1999 the veteran reported 
that he had had dizziness since March 1999.  In August 1999 
there is an assessment of dizziness. 

During the veteran's September 2003 Travel Board hearing 
before the undersigned, the veteran testified and indicated 
that his dizzy spells were associated with his tinnitus.  He 
testified that he worked around jet aircraft the whole time 
he was in service and spent twenty months in Vietnam.  He 
testified that when his ears are ringing, he then has a dizzy 
spell, and that this has been occurring since his Vietnam 
service.  The veteran testified that he had dizziness attacks 
about every day, and indicated that his dizziness was a 
separate disorder from his tinnitus. 

Dizziness or vertigo may be associated with a number of 
etiologies and disorders.  Dorland's Illustrated Medical 
Dictionary 1820 (28th ed. 1994).  Furthermore, in this 
regard, the Board notes that the veteran is service connected 
for hearing loss, tinnitus, post-traumatic stress disorder, 
and degenerative disc disease of the lumbar spine.  

An examination to determine the nature and etiology of the 
claimed dizziness disability has not been scheduled or 
accomplished.  Therefore, pursuant to the dictates of the 
VCAA, further development is necessary prior to appellate 
adjudication.  The Board is of the opinion that an 
examination should be accomplished in order to determine the 
current nature and etiology of any disability manifested by 
dizziness.

Finally, the RO should ensure that the dictates of the VCAA 
are met prior to additional adjudication of this claim.

Accordingly, for the reasons discussed hereinabove, the case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC., for the following action (VA will 
notify you if further action is required on your part RO for 
the following):

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R.§ 3.159 
(2003).

2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all relevant medical 
records which have not previously been 
obtained from any identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined to determine 
the nature, severity, and etiology of any 
chronic pathology of dizziness/vertigo.  
All indicated studies, tests, and 
specialized examinations deemed necessary 
should be performed.  The veteran's 
claims folder should be reviewed by the 
examiner prior to examination.  Following 
the examination it is requested that the 
examiner indicate whether the veteran's 
dizziness/vertigo constitutes a chronic 
pathology.  If so, then the examiner it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any current dizziness/vertigo 
diagnosed had its origin in service or is 
otherwise related thereto.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since the April 2003 
SSOC, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



